PD-0823-14
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                             Transmitted 12/29/2014 12:48:10 PM
December 29, 2014
                                                                Accepted 12/29/2014 3:57:00 PM
                                 No. PD-0823-14                                    ABEL ACOSTA
                                                                                           CLERK

                    TO THE COURT OF CRIMINAL APPEALS

                           OF THE STATE OF TEXAS

 THE STATE OF TEXAS,                                             Appellant

 v.

 JOHN BERRY JACKSON,                                             Appellee



                           Appeal from Mitchell County

                                    ******

            JOHN BERRY JACKSON’S MOTION TO EXTEND TIME
            FOR FILING HIS BRIEF ON DISCRETIONARY REVIEW

                                    ******


                                  Jeffrey A. Propst
                     Attorney for Appellee, John Berry Jackson
                             Texas Bar No. 24064062


                                  P.O. Box 3717
                             Abilene, Texas 79604
                               Tel. (325) 455-1599
                               Fax (325) 455-1507
                         Email: jeff@keithandpropst.com
                                  No. PD-0823-14

                   TO THE COURT OF CRIMINAL APPEALS

                            OF THE STATE OF TEXAS

THE STATE OF TEXAS,                                               Appellant

v.

JOHN BERRY JACKSON,                                               Appellee

                                     ******

         JOHN BERRY JACKSON’S MOTION TO EXTEND TIME
         FOR FILING HIS BRIEF ON DISCRETIONARY REVIEW

                                     ******

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Pursuant to the Rules of Appellate Procedure, Appellee John Berry Jackson

moves this Honorable Court to extend the time for filing his brief 15 days - until

January 13, 2015. Mr. Jackson’s brief is currently due for filing on December 29,

2014. No previous motions to extend the deadline for filing the brief have been

filed. In the last 30 days the undersigned counsel’s caseload has included a three-

day jury trial, the filing of an appellate brief to the United States Court of Appeals

for the Fifth Circuit, and multiple other hearings and appointments. Due to the

undersigned counsel’s caseload and administrative duties, as well as the disruptive

effect on business of the holiday season, counsel needs additional time to prepare

the Appellee’s brief.
      WHEREFORE, the Appellee prays that his motion to extend the time for

filing his brief until January 13, 2015, be granted.

                                        Respectfully submitted,



                                               /s/ Jeffrey A. PROPST
                                        JEFFREY A. PROPST
                                        Texas Bar No. 24064062
                                        P.O. Box 3717
                                        Abilene, Texas 79604
                                        Tel. (325) 455-1599
                                        Fax (325) 455-1507
                                        Email: jeff@keithandpropst.com

                              CERTIFICATE OF SERVICE

I, Jeffrey A. Propst, hereby certify that on December 29, 2014, a copy of the
Appellee’s Motion to Extend Time for Filing his Brief on Discretionary Review
was served via certified electronic service provider to:

Lisa McMinn
State Prosecuting Attorney
P.O. Box 13046
Austin, Texas 78711
information@spa.texas.gov

Barrett Thomas
Assistant District Attorney
100 E. 3rd St., Suite 202
Sweetwater, Texas 79556
barrett@32ndda-tx.us

                                              /s/    Jeffrey A. Propst
                                        JEFFREY A. PROPST
                                        Attorney for John Berry Jackson